Citation Nr: 0941786	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for asthma, to include as 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to 
October 1992 and had additional service in the National Guard 
from January 1993 to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for asthma, to include as due to an 
undiagnosed illness.  The Veteran testified before the Board 
in August 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran contends that his asthma is due to an undiagnosed 
illness incurred during his service in the Persian Gulf.  
Service medical records show that the Veteran was treated for 
an upper respiratory infection in December 1988, August 1989, 
and January 1990.  An Operation Desert Shield/Storm 
Environmental Exposure report indicates that the Veteran 
received mild to moderate exposure to smoke and particulate 
matter from burning oil wells while involved with operational 
maneuvers in Saudi Arabia and Kuwait from February 1991 to 
April 1991.  His symptomatology during his environmental 
exposure included unproductive cough, tightness of chest, 
audible wheezing, profuse rhinorrhea, burning/itching eyes, 
and increased lacrimation.  He was also exposed to dust and 
pollen/molds.  

On VA examination in March 2007, the Veteran reported being 
treated for upper respiratory infections and bronchitis 
during service.  He stated that he developed a chronic cough 
during service, which continued when he came home from 
service and worsened.  He complained that his main symptom 
associated with the asthma was a dry cough and that in 
between his asthma attacks, he had dyspnea with exertion.  He 
reported that when he had his daily coughing spasms, he also 
became tight in his chest and wheezed.  Examination revealed 
that the Veteran's breath sounds were clear to auscultation, 
and there were no rales or rhonchi.  He had no wheezes noted 
even with forced expiration.  The examiner diagnosed the 
Veteran with mild intermittent asthma.  The March 2007 VA 
examination did not include Gulf War examination protocols, 
and as a result, the examiner did not specifically address 
whether the Veteran's asthma was a manifestation of a 
diagnosed disorder, such as bronchitis, or was more 
accurately considered to be a manifestation of an undiagnosed 
illness.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his 
disability, it is necessary to have a medical opinion 
discussing the relationship between his asthma and service 
based upon a thorough review of the record, comprehensive 
examination of the Veteran, and adequate rationale.  The 
Board notes that the examiner must consider lay statements 
regarding in-service occurrence of an injury and continuity 
of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where the examiner did not 
comment on Veteran's report of in-service injury and relied 
on lack of evidence in service medical records to provide 
negative opinion).  Therefore, the Board finds that an 
examination and opinion is necessary in order to fairly 
decide the merits of the Veteran's claim.    
  
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Gulf War 
examination with regard to his claim 
for service connection for asthma.  
Current VA Gulf War Examination 
Guidelines must be followed.  All 
indicated tests should be performed, 
and all findings reported in detail.  
The examiner must state whether or not 
the Veteran has a respiratory 
disability due to an undiagnosed 
illness, or whether his reported 
asthmatic symptoms can be attributed to 
any known medical causation.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
(50 percent or greater probability) 
that the condition was incurred during 
military service or is the result of 
the Veteran's exposure to smoke and 
particulate matter during his service.  
The examiner must consider lay 
statements regarding in-service 
occurrence of an injury and continuity 
of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The 
rationale for all opinions expressed 
should be provided.  The examiner 
should review the claims folder and the 
examination report should note that 
review.  

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


